Citation Nr: 1626865	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-32 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) with dysthymic disorder prior to May 25, 2011; in excess of 30 percent from May 25, 2011 to January 29, 2015; and in excess of 50 percent from January 30, 2015.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R.M.K., Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2011 of the Department of Veterans Affair (VA) Regional Office (RO) in Denver, Colorado.

Procedurally, in the March 2011 VA decision, the RO granted service connection for PTSD with dysthymic disorder with a 10 percent disability rating effective May
24, 2007.  The Veteran submitted a Notice of Disagreement with this rating and, in an August 2011 rating decision, his disability rating was increased to 30 percent, effective May 25, 2011.  Subsequently, in a February 2015 rating decision, his disability rating was increased to 50 percent effective, January 30, 2015.  This did not satisfy the Veteran's appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This matter was previously before the Board in August 2013, when another Veterans Law Judge (VLJ) remanded the matter for the issuance of a Statement of the Case (SOC), in accordance with Manlicon v. West, 12 Vet. App. 238 (1998).  The matter has been reassigned to the undersigned VLJ for the purpose of this decision.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD with dysthymic disorder more nearly approximates reduced reliability and productivity than deficiencies in most areas for the entire evaluation period.


CONCLUSION OF LAW

The criteria for an evaluation for PTSD with dysthymic disorder of 50 percent, but not more, are met for the entire evaluation period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letters in June 2010, June 2011, and February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition to fulfilling its notification requirements, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claim decided herein and providing VA examinations that are adequate for rating purposes.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), 4.2 (2015).  Specifically, service treatment records are associated with the electronic claims file, along with pertinent post-service medical records.  Additionally, the Agency of Original Jurisdiction obtained multiple VA mental health examinations during the pendency of this appeal which the Board finds adequate for rating purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As discussed in more detail below, these examination reports contain clinical findings that are relevant to the diagnostic criteria used to evaluate the Veteran's PTSD with dysthymic disorder and contain sufficient discussion as to the functional impact of such disability and its related symptoms on his daily life and occupational functioning.  The examination reports also reflect that the evidence of record was reviewed in conjunction with the clinical evaluations.  As such, the findings and conclusions provided reflect consideration of the entire history of the Veteran's disability picture.  

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Legal Criteria and Analysis

Prior to beginning its analysis, the Board notes that it has reviewed the evidence of record pertaining to the history of the Veteran's service-connected PTSD with dysthymic disorder in accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As previously discussed, it has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (hereinafter "Rating Schedule"), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015).  Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining the level of occupational and social impairment).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Additionally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

Initially, the Board observes that when a veteran has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the Veteran is service-connected for PTSD with dysthymic disorder.  In light of such, the Board concludes that it will be impossible to separate out any impairment due to these disorders and, as such, the disability rating assigned will reflect consideration of the Veteran's entire psychological disability picture.  See Mittleider, 11 Vet. App. at 182; 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3. 

Historically, service connection for PTSD with dysthymic disorder was granted in a March 2011 rating decision with an evaluation of 10 percent effective May 24, 2007.

VA treatment records in October 2006 showed complaints of increasing depression and irritability, insomnia, sad mood, and mood lability.  

VA treatment records in May to July 2007 showed complaints of reexperiencing symptoms of intrusive and distressing memories and dreams, emotional numbing, avoidance, hypervigilance, being easily agitated and angered, "blowing up at work all the time", difficulties with concentration and memory, poor sleep, exaggerated startle response, crying spells, and feelings of helplessness.  The Veteran denied suicidal or homicidal ideation or intent and did not pose a risk of harm to others.  He reported regularly engaging in camping, fishing, watching movies on the television, and going for drives.  He reported being divorced, having no regular contact with his daughter, and that he was a truck driver.  Mental status examination showed alert and attentive orientation, cooperative and reasonable appearance and behavior, appropriate grooming, normal speech, flat affect, depressed mood, no hallucination/illusions, normal and coherent thought process, no unusual thought content, good insight and judgment, and impaired recent and remote memory.  The Global Assessment of Functioning (GAF) scores assigned ranged from 45 to 55.

The Veteran was afforded a VA examination in November 2010 in which he reported being divorced, having a common law marriage, and working as a truck driver.  He reported generally getting along with others, not missing work, but occasionally would become temperamental and quit jobs.  He noted that he took medication and had intermittently been in counseling.  He reported symptoms to include irritability, depressed mood, crying spells, survivor guilt, social withdraw and isolation, frequent intrusive memories, hypervigilance, hyperarousal associated with sleep disturbances, nightmares, generalized anxiety, and occasional panic attacks.  The Veteran denied auditory or visual hallucinations, grossly inappropriate behavior, suicidal and homicidal ideation or plans.  He noted that he did see his grandchildren and did yard work on his time off.  Mental status examination showed anxious mood, that speech was articulate, thought processes were logical and goal-oriented, but there were deficits of long-term, working, and short-term memory.  The examiner assigned a GAF score of 59 and stated that the symptoms were transient or mild and caused decrease work efficiency and ability to perform occupational tasks, only during periods of significant stress.

VA treatment records from February to December 2010 showed reports of the Veteran being irritable and increased depression.  He was tearful, alert and attentive with appropriate grooming, normal speech, moderately depressed mood, crying spells, thought process was normal, and he had good insight, judgment, and memory was intact.  His symptoms included avoidance, hypervigilance to the point of paranoia, anger and irritability, emotional numbing, difficulty with concentration, poor sleep, exaggerated startle response, increase in social and occupational impairment, and nightmares.

VA treatment records in March 2011 showed reports of the Veteran being able to handle driving trips with less anger and anxiety, sleep was somewhat improved, restricted range of affect, but was not suicidal. 

VA treatment records in May 2011 showed reports of the escalation in frequency of intrusive memories and nightmares of Vietnam after his VA examination.  His affect was anxious and tearful, not suicidal, with depressed mood and no psychoses.

The Veteran was afforded a VA examination in July 2011 in which he reported disturbing dreams, avoidance, irritability, anger, difficulties with memory and concentration, hypervigilance, and crying spells.  The Veteran stated that he did not have many friends and preferred to stay away from people.  He reported that if it was not for his grandchildren, he would not go places.  He also stated that he enjoyed his job.  Mental status examination showed no grooming or hygiene deficits, calm and cooperative attitude, speech within normal limits, dysphoric affect with tearfulness on occasions, and he denied suicidal or homicidal ideation, plan, or intent.  The examiner noted that thought process and communication were not impaired but social functioning was mildly impaired as indicated by his isolated job and lack of interest in engaging socially other than with his family.  The GAF score assigned was 52-55, and it was noted that there is occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to signs and symptoms but generally satisfactory functioning.  PTSD symptoms were severe enough to require continuous medication and treatment.

In letters submitted by J.D.C. and R.B.G., VA clinical social worker and staff psychologist, in June and December 2011, they stated that the Veteran's symptoms included recurrent and intrusive distressing memories, recurrent nightmares, flashbacks, avoidance, intense psychological distress from combat exposure in Vietnam, and physiological reaction from cues that resembled the event.  It was opined that the Veteran had severe occupational and social deficiencies due to his symptoms that required long-term medication intervention.  In the December 2011 letter, it was noted that the Veteran experienced chronic and moderate symptoms associated with PTSD; it was opined that the Veteran should be granted an increased rating to 50 percent due to social impairment, panic attacks, impairment in short-term memory, disturbances of motivation, changes in mood, limited social relationships, and loss of motivation in establishing and maintaining effective work.

The Veteran was afforded a VA examination in March 2012 in which he reported that his symptoms of PTSD significantly decreased since he retired in October 2011 due in part because he was now able to take a full dose of his medication.  The examiner assigned a GAF score of 71-80 and found occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported living with his spouse and having a good relationship with her and his two boys (though not with his biological daughter.)  The Veteran's symptoms were noted to include recurrent and distressing recollections and dreams, avoidance, detachment, markedly diminished interest or participation in significant activities, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, and chronic sleep impairment.

VA treatment records in May 2012 showed reports of hyperarousal, anxiety, panic, anger, hypervigilance, and avoidance behaviors.

VA treatment records in November 2012 showed reports of medication helping with symptoms, the ability to back away from explosive outbursts, nightmares but sleep was fair with medication, and depression but not escalating to hopeless/helpless state.  The Veteran reported working as a truck driver, sometimes every other week as he was approaching the maximum he could work/make per year.

VA treatment records in February 2013 showed reports of problems with anger and depression, sleep disturbances, and the Veteran's affect was more dysphoric.  He denied suicidal ideation.

VA treatment records in March to August 2014 showed reports of the Veteran being bothered by recollections of the past, irritability, and sometimes loss of his temper.  He was noted to have proper grooming, normal speech, euthymic mood, narrowed range and intensity of affect, but no suicidal or homicidal ideation or hallucinations. 

The Veteran was afforded a VA examination in January 2015 in which his symptoms were noted to include hypervigilance, anxiety, emotional detachment,
avoidance of external reminders of the traumatic experiences, insomnia, anhedonia, irritability, angry behavior, intrusive memories, concentration issues, negative beliefs that the world was a dangerous place, low motivation, decreased activities, bouts of crying and sadness, some hopelessness, less interest in life goals, decreased appetite, general malaise, persistent negative emotions, neglect of hygiene, and constricted affect.  The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he remained married to his spouse of 21 years with an excellent relationship, had limited contact with his daughter but saw his son occasionally, and had no friends or acquaintances.  He reported that he was working part-time as a truck driver and did not get along with any of his co-workers or boss due to his temper.  The Veteran denied physical altercations but had verbal interactions with increasing difficulty handling his work.  He denied current suicidal or homicidal ideation, intent, or plan; there was no risk of harm to himself or other.  The examiner noted that the Veteran was adequately groomed, appeared at ease, was alert and oriented, but had mild impairment in memory as was appropriate for his age.

A VA treatment record in June 2015 showed that the treatment provider called the Veteran to come in for therapy, but he stated that he did not feel that he needed to come in at that time.  He reported he was still driving and was not suicidal or homicidal and was not in any kind of crisis either.

Upon careful review of the evidence of record, the Board finds that the weight of the evidence, lay and medical, demonstrates that the symptoms and impairment due to the service-connected disability more nearly approximates symptoms and impairment associated with a 50 percent disability rating for the entire period under review.  Accordingly, the Board finds that an increased initial rating of 50 percent is warranted; however, a rating in excess of 50 percent is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for this period.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment.  

During this period, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment; depression; intrusive recollections; anxiety; some memory loss; difficulty concentrating; irritability; hypervigilance; avoidance; diminished interest or participation in significant activities; and difficulty establishing and maintaining effective work and social relationships. 

The Veteran consistently denied any type of suicidal or homicidal ideation during this time period.  There have been no reported delusions or hallucinations; spatial or any other type of disorientation; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; or the inability to establish and maintain effective relationships.

While it is documented that the Veteran has struggled with social interactions, the evidence of record shows that during this time period the Veteran maintained a good relationship with his wife and his two boys (though not with his biological daughter.)  While the Veteran's social relationships were no doubt impaired to some degree during this time period by his symptoms of PTSD with dysthymic disorder, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran may have had difficulty establishing and maintaining relationships during this period, there is no evidence that he has an inability to do so.  A difficulty in doing so is clearly considered by the 50 percent evaluation assigned for this period.

The Board notes that the Veteran has documented symptoms of irritability and anger during this time period.  The Board notes the examination report in January 2015 noted verbal interactions; however, there is no indication in the record that the Veteran's irritability has resulted in violence at any time.  While the Veteran has consistently reported irritability throughout the time period, there has been no documentation of physical altercations during this period.  Thus, there is no further indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability.  The weight of the evidence does not demonstrate impaired impulse control (such as unprovoked irritability with periods of violence).  Thus, the Board concludes that the Veteran's symptoms and impairment during this period are more consistent with a 50 percent evaluation. 

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of depression and anxiety.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  To the extent that the disorder affects the Veteran's mood, the 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period. 

In addition, the record indicates that the Veteran has suffered some mild memory impairment.  However, there is no indication that this memory loss includes the names of close relatives or his own name.  The Board acknowledges that memory loss can be indicative of criteria consistent with a higher evaluation, however, in the Veteran's case, his mild memory loss does not manifest with the severity, frequency, and duration consistent with an evaluation higher than 50 percent.

The Board acknowledges that the Veteran's PTSD with dysthymic disorder no doubt had some occupational impairment during this time period, but the record does not indicate that it reached the level of deficiency consistent with a 70 percent evaluation during this period.  When weighing the medical evidence of record, the Board finds that it does not show manifestations of symptoms that are consistent with a deficiency in occupational and social impairment consistent with a 70 percent evaluation.

Furthermore, the Board notes the various GAF scores taken during this period.  While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's PTSD with dysthymic disorder.  A GAF of 71 to 80 is defined as a situation where if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores between 61 and 70 are indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function.  A GAF of 41 to 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).

The Veteran's GAF scores ranged from 45 to 80 during this claim.  While the Board notes that some of these GAF scores are consistent with more serious symptoms, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of PTSD with dysthymic disorder, and are not dispositive.  In addition, the majority of the GAF scores ranged in the 50s, scores which represent mild or moderate symptoms.

When the GAF scores are viewed in light of the other evidence of record, including VA examinations and VA treatment records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's PTSD with dysthymic disorder during this period more closely approximates a 50 percent rating. 

Thus, the Board finds that the Veteran does not have occupational and social impairment, with deficiencies in most areas.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  While the record show irritability and difficulty with relationships, the Board finds that the overall disability picture and the impairment shown more nearly approximates the symptoms and impairment associated with a 50 percent rating. 

Thus, the Board finds that an increased initial rating of 50 percent, but no higher, is warranted for the entire period of review.  The Board has considered the lay and medical evidence and considered the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Although the evidence shows some instances during this period when the Veteran's PTSD with dysthymic disorder seems to have fluctuated in severity, such as the one notation of neglect of hygiene in the January 2015 examination report, the Board finds that the 50 percent rating, but no higher, for PTSD pursuant to Diagnostic Code 9411 is warranted for this period.

In summary, the Board finds that the 50 percent disability evaluation assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, symptoms and impairment during this period do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation, as discussed above.

In reaching its decision, the Board has considered the benefit-of-the-doubt rule; however, a preponderance of the evidence is against the assignment of a higher disability rating, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD with dysthymic disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with dysthymic disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his PTSD with dysthymic disorder.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Similarly, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson. 

Finally, the Board finds that this case does not raise an issue as to whether referral or remand for consideration of a total disability rating based on individual unemployability (TDIU) is appropriate.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such claims are based on no employment or, at most, marginal employability.  See 38 C.F.R. § 4.16 (2015).  As the Veteran remains fully employed and has not himself claimed any inability to remain substantially and gainfully employed, there is no need to consider TDIU.  


ORDER

A 50 percent disability rating for PTSD with dysthymic disorder is granted throughout the period of this appeal, subject to the criteria applicable to the payment of monetary benefits.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


